Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-5, 9, 11-14, 19, 21-22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (“Degraded historical document image binarization using local features and support vector machine (SVM)”, Optik 2017) in view of Zhang (“Fast Document Image Binarization Based on an Improved Adaptive Otsu's Method and Destination Word Accumulation”, JCIS 2011) in further view of Wikipedia (“Digitization”, available from 2008)

As for claim 20, Xiong teaches
A processor-implemented method comprising: 
generating, using an image processor, a quantized image by determining a pixel value of the quantized image (Xiong, Fig 4 binarized image) [..] based on [..] a corresponding threshold value of a trained quantization filter (ch 2.4, using SVM machine learning algorithm, a binarization threshold is produced for each image block and utilized to binarize/threshold the image); and 
outputting, using an output interface, the quantized image (Fig 4 image is output). 
Xiong does not specifically teach, Zhang however teaches
determining a pixel value of the quantized image to be either one of a first pixel value and a second pixel value based on a comparison of a pixel value of the acquired image and a corresponding threshold value (Zhang, pg 4, step 5 comparing image pixels to threshold and outputting 0 or 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the image binarization method of Xiong by further including the specifics of the binarization method by Zhang, as both pertain to the art of binarizing images.  The motivation to do so would have been, Xiong teaches binarizing an image using a threshold, however is silent on how the threshold is used, and how the binarization output pixels are calculated.  Zhang teaches comparing image pixels to the threshold, and outputting a 0 or 1 value based on the comparison.
The combination of Xiong and Zhang does not specifically teach, Wikipedia however teaches
acquiring [using a sensor] an image; (scanners, e.g. ch. “Analog texts to digital”, to scan historical documents)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Xiong and Zhang, by further including the Digitization article by Wikipedia, as all pertain to the art of processing digital images.  The motivation to do so would have been, Xiong teaches processing a digital image of a historical document, however is silent of how the image is initially produced.  Wikipedia teaches various scanners for this purpose.

As for claims 1 and 11, please see discussion of analogous claim 20 above.

As for claims 2, 12, the combination of Xiong, Zhang and Wikipedia teaches 
the quantized image is an image with a number of bits less than a number of bits of the image acquired by the image sensor (Zhang, ch 2.1, 2.2  “a grayscale image” is converted into a binary image consisting of 0s and 1s, thus only requiring one bit per pixel)

As for claim 3, the combination of Xiong, Zhang and Wikipedia teaches 
the quantized image is a binary image including pixels that each have one of a first pixel value and a second pixel value (Zhang, ch 2.1, 2.2  “a grayscale image” is converted into a binary image consisting of 0s and 1s)

As for claims 4, 13, the combination of Xiong, Zhang and Wikipedia teaches 
the quantization filter is a dither matrix and comprises, as elements, a plurality of threshold values determined based on a training process (Xiong, Fig 3 the image is divided into a matrix of blocks; each block is assigned a threshold based on SVM training 2.4)

As for claims 5, 14, the combination of Xiong, Zhang and Wikipedia teaches 
the dither matrix comprises: a plurality of channels, and as the elements, different threshold values among the threshold values for each of the channels (Xiong, fig 3, the columns or rows of blocks can be called “channels”; blocks comprise different threshold values for each block)

As for claim 9, the combination of Xiong, Zhang and Wikipedia teaches 
the image processor comprises any one or any combination of a digital signal processor (DSP), an image signal processor (ISP), and a microcontroller unit (MCU) (Zhang, ch 3 teaches a 3GHZ processor which processes images, therefore can be called an “image signal processor”)

As for claim 19, the combination of Xiong, Zhang and Wikipedia teaches
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 11 (Zhang ch 3 teaches the algorithm developed by Matlab, a 3GHZ processor and 2GB memory;  Matlab is a software development platform that inherently requires storing program instructions in memory and executing by processor)

As for claim 21, the combination of Xiong, Zhang and Wikipedia teaches 
the threshold value is an intermediate value of a range of pixel values of the acquired image (Zhang, eq 5, since some pixel values I(x,y) are higher than the threshold t* and other pixel values lower, it follows that t* is an intermediate value within the range of  I(x,y) values)

As for claim 22, the combination of Xiong, Zhang and Wikipedia teaches
the determining of the pixel value of the quantized image comprises: 
determining the pixel value of the quantized image to be the first pixel value in response to the pixel value of the acquired image being less than the corresponding threshold value (Zhang eq 5); and 29012052.1888 
determining the pixel value of the quantized image to be the second pixel value in response to the pixel value of the acquired image being greater than the corresponding threshold value. (Zhang eq 5) 

As for claim 26 the combination of Xiong, Zhang and Wikipedia teaches 
the acquiring of the image comprises either one of: 
acquiring the image from an image sensor (Wikipedia, see claim 1); or 
acquiring the image by performing a convolution operation on an image acquired by the image sensor.

B.	Claims 6, 7, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Zhang  and Wikipedia in further view of Huang (“An Introduction to Image Synthesis with Generative Adversarial Nets”, arXiv 2018)
As for claims 6, 7, 15, the combination of Xiong, Zhang and Wikipedia teaches 
the training process comprises: 
generating a quantized training image by quantizing a training image using the quantization filter (Xiong, ch 2.4 SVM training;  also Huang ch 5.6 eq 25, generator “G(x)” generates an image from an image x in the training set Xs ); 
determining the elements by adjusting the elements of the quantization filter ..  (Xiong, ch 2.4, 2.6 SVM training: “choose optimal thresholds”)
the combination of Xiong, Zhang and Wikipedia does not teach, Huang however teaches
acquiring a result label output from an object recognition model in response to the quantized training image being input to the object recognition model (Huang ch 5.6 eq 25, classifier C(), i.e. “object recognition model”; the generated image G(x) is input into C(), by segment of the formula C(G(x)); and 
[training].. to reduce a loss determined based on a difference between the result label and a correct answer label (Huang ch 5.6 eq 25 the Loss determined based on difference the classifier result on the generated image C(G(x) “the result label”, and classifier result on the original image C(x) “correct answer label”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the binarization method of Xiong by including the auxiliary classifier loss of Huang, as both pertain to the art of image-to-image generation by trainable models.  The motivation to do so would have been, to improve generation of the model to produce more readily recognizable objects of interest.  

As for claim 16 the combination of Xiong, Zhang, Wikipedia and Huang teaches 
the training process comprises: 
acquiring a first result label output from the object recognition model in response to a training image being input to the object recognition model;  (Huang ch 5.6 segment of equation “C(x)”)
acquiring a second result label output from the object recognition model in response to a quantized image generated by quantizing the training image using the quantization filter being input to the object recognition model (Huang ch 5.6 segment of equation “C(G(x))” – see discussion of claims 6/7/15 above); and
determining the elements by adjusting the elements of the quantization filter to reduce a loss determined based on a difference between the first result label and the second result label ((Huang ch 5.6 eq 25 the Loss determined based on difference the classifier result on the generated image C(G(x) “second result label”, and classifier result on the original image C(x) “first result label”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the binarization method of Xiong by including the auxiliary classifier loss of Huang, as both pertain to the art of image-to-image generation by trainable models.  The motivation to do so would have been, to improve generation of the model to produce more readily recognizable objects of interest.  

C.	Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Zhang  and Wikipedia in further view Pastor-Pellicer (“Insights on the Use of Convolutional Neural Networks for Document Image Binarization” Springer 2015)
As for claims 8, 17, the combination of Xiong, Zhang and Wikipedia does not teach, Pastor-Pellicer however teaches
for the generating of the quantized image, the image processor is configured to: 
perform a convolution operation on the acquired image using a trained convolution filter (Pastor-Pellicer, Fig 1, Convolutional Layers); and 
generate the quantized image by quantizing the image on which the convolution operation is performed using the quantization filter (Fig 1, Binarized Image)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the binarization method of Xiong, Zhang and Wikipedia by including features of binarizing by CNN as taught by Pastor-Pellicer, as all pertain to the art to binarizing images.  The motivation to do so would have been, to adapt the binarization to features of the images types of interest.

D.	Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Zhang  and Wikipedia in further view of Chang (“An Energy-Efficient FPGA-based Deconvolutional Neural Networks Accelerator for Single Image Super-Resolution” 2018)
As for claims 10, 18, the combination of Xiong, Zhang and Wikipedia does not teach, Chang however teaches
an object recognition apparatus configured to recognize an object appearing in the quantized image using an object recognition model having a bit width corresponding to a bit width of the quantized image (Chang Fig 3 the input image is divided into sizes KC, i.e. “bit width of the image”; the CNN layer is constructed of components of size KC), and 
for the outputting of the quantized image, the output interface is configured to transfer the quantized image to the object recognition apparatus (Fig 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the binarization method of Xiong, Zhang and Wikipedia to include the CNN element sizing to correspond to elements of the image, as taught by Chang, as all pertain to processing images with machine learning models.  The motivation to do so would have been, to ensure efficient utilization of CNN resources.

E.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Zhang  and Wikipedia in further view of Majid (“A Novel Technique for Removal of High Density Impulse Noise from Digital Images”, ICET 2010)
As for claim 23, the combination of Xiong, Zhang and Wikipedia does not teach, Majid  however teaches
adjusting one or more of pixel values of the acquired image that neighbor the pixel value of the acquired image, based on a determined error of the pixel value of the acquired image (Majid,ch IIB par 2, a pixel gi,j, is adjusted based on a count of noise-free vs noisy pixels in the window Wij; any one of the non-center pixels in the window can be called “the pixel”, and the center pixel gi,j called “a neighbor pixel” since it neighbors each of the non-center pixels)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the image binarization method of Xiong and Zhang by including a noise-filtering method taught by Majid, as both pertain to the art of image enhancement.  The motivation to do so would have been, to filter out noisy pixels that are produced by binarization.



Allowable Subject Matter


Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	determining the error of the pixel value as a difference between the pixel value and an intermediate value between an image minimum/maximum value and the threshold value used to binarize the image.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669